Citation Nr: 0943223	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease (DJD) of the lumbosacral spine 
with bilateral sciatic root syndrome and myalgia of the left 
foot (lumbar spine disability). 

2.  Entitlement to a separate compensable rating for sciatic 
root syndrome and myalgia of the left lower extremity, 
associated with service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision in which the 
RO denied the Veteran's claim for an increased rating.

As a final preliminary matter, the Board notes that, in 
statements received in February 2004, April 2006, and August 
2008, the Veteran has claimed that, at the time of the April 
1980 in-service accident, he sustained injuries to both legs 
and feet.  As it does not appear that these issues have been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested 
by DJD, forward flexion of the thoracolumbar spine no worse 
than 45 degrees, extension no worse than 20 degrees, and 
lateral rotation and flexion to 25 degrees, bilaterally, with 
pain at extremes of motion; combined range of motion no less 
than 165 degrees; normal lower extremity reflexes and motor 
function and, on occasion, some decrease to pinprick at the 
feet; his service-connected disability is not shown to 
involve intervertebral disc syndrome (IVDS); and it has not 
been manifested by ankylosis of the thoracolumbar spine or of 
the entire spine.  

2.  The Veteran's sciatic root syndrome and myalgia of the 
left lower extremity associated with his lumbar spine 
disability has been comparable to no more than mild 
incomplete paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for DJD 
of the lumbosacral spine with bilateral sciatic root syndrome 
and myalgia of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-4.10, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242 
(2009).

2.   The criteria for a separate10 percent rating for sciatic 
root syndrome and myalgia of the left lower extremity, 
associated with service-connected lumbar spine disability, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Codes 8520 and 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) also had held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VA's notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Collectively, in an April 2004 pre-rating letter and post-
rating letters dated in March 2006 and May 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA, consistent with the 
statutory and regulatory requirements and the holdings in 
Dingess/Hartman and Vazquez-Flores I and II.  Further, in the 
May 2005 statement of the case (SOC) and the supplemental 
SOCs (SSOCs) issued in June 2008 and January 2009, the RO set 
forth criteria for higher ratings for spinal disabilities and 
readjudicated the claim, which is sufficient under 
Dingess/Hartman.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran's service treatment records, identified 
private treatment records, and lay and private physician 
statements have been associated with the record.  
Additionally, he has been afforded two VA examinations.  The 
Board acknowledges that the Veteran claimed that the December 
2004 VA examination was inadequate.  However, he was 
reexamined in March 2008 and the Board finds this latter 
examination was adequate for rating purposes; this is 
especially so here where the Veteran is not shown to have 
ankylosis of the spine, IVDS or the equivalent of mild 
incomplete paralysis of the sciatic nerve of the right lower 
extremity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
With respect to the Veteran's claim, there is no additional 
notice that should be provided, nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 
9 Vet. App. 7 (1996)).

Historically, in an October 1981 rating decision, the Veteran 
was granted service connection and assigned an initial 20 
percent rating for moderate lumbar strain, with bilateral 
sciatic root syndrome and residual myalgia of the left foot, 
effective November 15, 1980.  The initial rating was assigned 
under former Diagnostic Code 5293, for rating IVDS.  That 
decision reflected that the Veteran was injured in April 
1980, when a military vehicle rolled backwards and caught him 
between a loading dock, sustaining injuries to both lower 
extremities and to the lumbosacral spine.  His tour of duty 
was extended six months for treatment.  During VA examination 
in August 1980 and October 1981, the Veteran complained of 
morning stiffness, numbness over the left thigh, calf and 
foot, and back and leg pains and that prolonged sitting or 
standing and car driving caused backache.  On examination, 
the Veteran stood straight, walked, turned, and stood on his 
toes, walked on his heels, and did deep knee bends easily but 
with lumbar stab indicated on heel walk and left toe stand 
and pain in the left knee and ankle on deep knee bending.  
Forward flexion was to 80 degrees, extension was to 30 
degrees, lateral flexion was from 35 to 40 degrees, and 
rotation was to 35 degrees, bilaterally.  Left lateral 
flexion and straight-leg raising produced pain.  Pinprick was 
diminished on the left compared to the right in the fascia 
lata area, lateral calf, and sural distribution on the left.  
The diagnoses included moderate lumbar strain with bilateral 
sciatic root syndrome and residual myalgia of the left foot.  

In a September 1983 rating decision, the disability was 
recharacterized as lumbar strain with sciatic root syndrome, 
left greater than right, and myalgia of the left foot and an 
initial 40 percent rating, retroactively effective to 
November 15, 1980, was assigned.  This rating was based on a 
June 1983 VA examination, which revealed decreased pinprick 
in the entire left foot and leg and decreased strength in the 
left toe flexors of 4/5; tenderness at L5-S1 of the mid-spine 
and paraspinal muscles, bilaterally, with no deformity or 
spasms.  Forward flexion was limited to 60 degrees with pain; 
bilateral lateral flexion caused pain in the low back.  
Extension was painless.  The Veteran was able to stand, walk 
on tip toes and heels with some assistance.  Deep tendon 
reflexes were normal.  There was pain on resisted left hip 
adduction and abduction and extension.  Flexed-leg raising 
was painful at 110 degrees, bilaterally, and straight-leg 
raising was painful and 70 degrees for low back pain and pain 
down the leg.  The diagnosis included intermittent bilateral 
sciatica, left more than right.

On VA examination in June 1985, no deformity of posture, 
tenderness or muscle spasm was found.  Range of motion was 
normal and painless, in all six directions.  However, the 
left iliac crest was lower than the right one, equalized by a 
lift of 1/4 inch on the left.  Deep tendon reflexes were normal 
and straight-leg raising was negative.  Hyperesthesia to 
pinprick was noted on the left posterior thigh, lateral leg 
and medial side of the foot, top and bottom.  Strength was 
normal.  There was marked tenderness on deep pressure on the 
left foot between the second and third metatarsophalangeal 
(MTP) joints and marked hyperesthesia on the skin between 
these two toes.  The diagnoses included bilateral sciatica, 
left greater than right; low back strain; and Morton 
metatarsalgia between the second and third toes of the left 
foot.

During a December 2004 VA examination, the Veteran reported 
that, since his in-service accident, he has been complaining 
of chronic and constant low back pain radiating to both hips 
and feet that has been progressing over the past 24 years.  
He described it as a crushing, pressing, sharp pain of 9 on a 
scale of 1 to 10 in intensity.  Pain was elicited by physical 
activity and spontaneous as well as by certain movements, 
especially sexual intercourse.  The Veteran took Motrin and 
Naproxen, as well as over-the-counter pain medication, and 
indicated that he has been placed on bed rest multiple times.  
He also complained of functional impairment of difficulty 
bending, twisting, kneeling, and severe interference with 
sexual intercourse.  

On examination, the Veteran's posture and gait were normal.  
There was no radiation of pain on movement, muscle spasm or 
tenderness.  Straight-leg raising was negative, bilaterally.  
Range of motion of the thoracolumbar spine was: forward 
flexion to 80 degrees and extension and bilateral lateral 
flexion and bilateral rotation to 30 degrees.  Pain was noted 
with right lateral flexion and rotation.  Motion was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of ankylosis, IVDS, or 
bowel, bladder or erectile dysfunction.  Lower extremity 
motor function was normal; reflexes were +2 for both knees 
and ankles.  Sensory function was decreased to pinprick at 
the feet.  X-rays revealed narrowing at L4-L5 and L5-S1 and 
facet hypertrophy of the L4 and L5 levels.  A September 2003 
private magnetic resonance imaging (MRI) of the lumbar spine 
showed degenerative changes at several levels in the lower 
back, most significant at L2-L3, where there was marked disc 
narrowing, generalized disc bulge, and also were disc 
narrowing and degenerative changes present at T12-L1, L5-S1 
and mild bulge at L4-L5.  The diagnoses were: DJD of the 
lumbar spine based on x-ray and MRI findings with sciatic 
root syndrome, left greater than right, and myalgia of the 
left foot.

In a statement submitted by the Veteran in December 2004, he 
indicated that, as the years went by he felt that his 
condition was deteriorating gradually, to the point that it 
limited his ability to do a lot of physical activities, like 
long walking, running, jumping, etc. and prohibited him from 
participating in sports and other physical activities.  The 
Veteran reported that his legs became numb after prolonged 
sitting and that he had very poor circulation; that, at 
night, he often awakened several times because of the 
discomfort in his lower back, legs and feet; and that it took 
a good while in the morning to get his circulation working 
properly.  He would find himself limping for a while.  The 
Veteran indicated that his doctors had told him that his 
conditions are permanent and that not much could be done 
except to take pain and antiflammatory medications.  In a 
contemporaneously received statement, the Veteran's wife 
echoed his complaints, adding that his condition made life 
difficult even during intimacy.  In another statement, the 
Veteran's postal service manager for well over ten years 
attested that the Veteran's condition was progressing as time 
went by, especially since he had to perform duties that 
require long standing, lifting and bending with constant 
moderate to heavy lifting of packages and equipment.  His 
manager noted that the Veteran frequently had to take time to 
rest because of his conditions; sometimes taking his shoes 
off due to inflammation in his feet and that, after he sat 
for a while, the Veteran had trouble walking causing him to 
limp and that he complained of his legs and feet going numb.  
On numerous occasions, the Veteran's supervisor had granted 
time off so the Veteran could rest from his condition and be 
able to get back to his duties.

Kaiser Permanente treatment records reflect that, in August 
2005, the Veteran was seen for low back pain and erectile 
dysfunction (problems with maintaining erection).  He 
reported that, for the past months, he had noted worsening 
low and upper back pain with radiculopathy, along with pain 
in both legs and feet, but no perineal or gluteal numbness.  
A September 2003 MRI of the lumbosacral spine showed 
degenerative changes at several levels in the lower back.  
Findings were most significant at L2-L3 where there was 
marked disc space narrowing, generalized disc bulge and mild 
posterior listhesis of L2 on L3.  Disc space narrowing and 
degenerative changes were also present at T12-L1 and L5-S1 
and there was a mild bulge at L4-L5.  On examination, the 
lower extremities showed no edema or muscle atrophy.  Pulses 
were 2+, equal and strong.  Straight-leg raising was negative 
and deep tendon reflexes were 2+.  The assessment was chronic 
low back pain with radiculopathy and erectile dysfunction.  
At a September 2005 consult, the Veteran complained of sharp 
aching back pain with numbness in all extremities, which was 
aggravated by movements.  Motrin helped a little.  He 
indicated that the pain seemed to be more focused in the left 
lower leg where he got numbness which radiated from the back 
to the foot.  The Veteran denied any injection or recent 
physical therapy (PT); he had only treated his symptoms with 
Motrin for pain.  He denied changes in bowel or bladder 
functions.  On examination, the hamstrings and lumbar spine 
were tender on palpation.  He had limited flexion and pulling 
on flexion and lateral bending was noted.  No edema or 
atrophy of the extremities was found.  Reflexes were 2+ and 
strength was 5/5.  Straight-leg raising was negative.  
Sensation was intact to light touch.  The assessment was 
history of chronic low back pain from accident in 1980.  

During an early November 2005 follow-up, the Veteran reported 
continuing pain which had improved with stretching.  He felt 
more flexible but had more radiation of pain and numbness.  
He took ibuprofen with minimum relief.  Clinical findings on 
examination were similar to those observed in August 2005.  
An October 2005 MRI of the lumbar spine when compared with 
the September 2003 MRI revealed extensive changes of the 
discs of the lower thoracic area.  There was marked narrowing 
of the disc at L2-L3; discogenic changes were seen with mild 
retrolisthesis of L2 over L3; and facet arthropathy with mild 
partial canal stenosis.  At L3-L4, there was mild facet 
arthropathy with no extrusion or protrusion of the disc.  At 
L4-L5, a diffusely protruded disc was seen with facet 
arthropathy with deformity of the thecal sac and with mild 
foraminal stenosis.  The spinal canal was capacious without 
any evidence of extruded disc.  The intrathecal structures 
showed no abnormality of the conus medullaris and cauda 
equina.  The impression included severe degeneration of the 
discs of L2-L3 with narrowing and marked retrolisthesis 
causing partial canal stenosis; deformity of the thecal sac 
at L3-L4 and L4-L5 as the result of mild protrusion and facet 
arthropathy; degenerative changes of the lower thoracic discs 
were seen with no extrusion of the disc; and mild bulging was 
seen at T12-L1 narrowing the subarachnoid space without 
compression of the conus medullaris.  A trial of Neurotin 
with titration and PT were recommended.  At an end-of-the-
month PT evaluation, the Veteran reported chronic pain 
radiating to both legs in the last five years and an 
inability to walk and sit for prolonged periods and to do 
sports.  Sitting and rising, sitting to standing and sitting 
for an hour were aggravating factors; changing position eased 
his symptoms.  He described his pain as 4 on a scale of 1 to 
10.  On examination, there was limitation of motion with pain 
noted at end of range.  Side bending on the right was limited 
with pain, while it was within normal limits with pain at end 
of range on the left.  He had limited internal rotation of 
the right hip.  Straight-leg raising was positive at 50 
degrees.  The sacroiliac joint showed limited range of 
motion.  There was tenderness on palpation with lumbosacral 
motion.  His gait was normal and sensation was intact even 
though there was a right lower leg discrepancy.  Orthopedic 
inserts for heel lift for the right leg, heat, therapeutic 
exercises, and traction were recommended.  After seven PT 
visits, the Veteran was discharged from PT secondary to no 
change in symptoms in early February 2006.  At a mid-February 
2006 follow-up, the Veteran reported that traction had helped 
his pain, with relief lasting only about three to four hours.  
He also got relief with home exercise program.  The Veteran 
had not taken Neurontin since he was worried about the side 
affects, and was told to start to see if it helped his leg 
numbness.  On examination his back was tender on palpitation 
in the lumbar region and along the iliac crest.  Extremities 
revealed no edema, reflexes of 2+, positive pulse, and 
strength of 5/5.  Tenderness on palpitation along adductors 
was noted, bilaterally.  Sensation was intact to light touch.  
Following three more PT visits, the Veteran was discharged 
from PT due to very little improvement in symptoms.  He was 
still complaining of left hip pain radiating into the left 
foot and sometimes pain with radiation into the right leg.  
Subsequent private care records showed treatment for other 
maladies.  At an August 2007 visit, neurological examination 
was normal and no leg swelling was noted.

In a March 2008 statement, Dr. L. P. of the Pepper Wolf 
Spinal Care Institute indicated that she had examined the 
Veteran in her office and that it was determined that he 
needed immediate care for his chronic low back pain.  His 
treatment plan was estimated to be of seven-weeks' duration 
and Dr. L. P. requested that the Veteran's work schedule be 
adjusted so that he could benefit from this care.  A static 
scanning sEMG, which quantifies the levels of muscle tension 
about the spine, was performed.  Muscle tension was 
considered high at C2, C4, T3, T11, L3 and L5 and was 
considered moderately high at C6 and T1, which might be 
caused by the Veteran bracing due to spinal subluxation and 
other spinal conditions.  

During a March 2008 VA examination, the Veteran complained of 
stiffness and weakness and constant low back pain since 1980.  
He reported that the pain traveled to the buttocks and 
described the pain as crushing, aching, sharp, and cramping 
with a pain level of 5 on a scale of 1 to 10.  Pain could be 
elicited by physical activity, stress and sitting, and 
prolonged standing.  Pain was relieved by rest and 
medication, Motrin as needed.  He could function with the 
pain while taking medication.  The Veteran stated that his 
condition had not resulted in any incapacitation.  

On examination, the Veteran's posture and gait were within 
normal limits.  He did not require any assistive device for 
walking.   There was no radiation of pain on movement, muscle 
spasm or tenderness.  Straight-leg raising was negative, 
bilaterally.  There was no ankylosis of the lumbar spine.  
Range of motion of the thoracolumbar spine was: forward 
flexion to 45 degrees, extension to 20 degrees, and bilateral 
lateral flexion and bilateral rotation to 35 degrees.  Pain 
was noted at the extremes.  Joint function of the spine was 
not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The spine 
had normal head position with symmetry in appearance.  There 
was symmetry of spinal motion with normal curvatures of the 
spine.  There was no evidence of IVDS with chronic and 
permanent nerve root involvement.  Genital examination showed 
a 2-mm right testicular mass.  Neurological examination of 
the lower extremities revealed motor and sensory functions 
were within normal limits; reflexes were +2 for both knees 
and ankles.  The diagnoses were: DJD of the lumbosacral spine 
with bilateral sciatic root syndrome and myalgia of the left 
foot.

The Veteran filed his increased rating claim in February 
2004.  Under the General Rating Formula for Diseases and 
Injuries of the Spine effective September 26, 2003, 
Diagnostic Codes 5237 for lumbosacral strain, 5242 for 
degenerative arthritis of the spine and 5243 for IVDS, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2009).

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8720, for paralysis of the sciatic 
nerve.  See 38 C.F.R. §§ 4.20, 4.27, and 4.124a (2009).  
Under Diagnostic Code 8520, disability ratings of 10 percent, 
20 percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 and 8720.  

As noted above, the Veteran's lumbar spine disability has 
been rated under the regulations as IVDS under former 
Diagnostic Code 5293 and current Diagnostic Code 5243.  IVDS 
is to be rated in one of two ways: either on the basis of the 
total duration of incapacitating episodes or on the basis of 
the following general rating formula set forth in 38 C.F.R. § 
4.71a.  For the purpose of evaluations under Diagnostic Code 
5243, an incapacitating episode was a period of acute signs 
and symptoms due to IVDS that required bed rest prescribed by 
a physician and treatment by a physician.  As both VA 
examiners have indicated that the Veteran does not have IVDS, 
therefore, the Board finds that the Veteran's service-
connected spinal disability is more appropriately rated under 
Diagnostic Codes 5237 for lumbosacral strain and 5242 for 
degenerative arthritis of the spine.   

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
Veteran's lumbar spine disability, for the entire period 
under consideration.

As the Veteran's range of motion has been more than 30 
degrees in forward flexion, combined range of motion has been 
greater than 120 degrees, and he is not noted to have 
ankylosis of the thoracolumbar or total spine, the Board 
finds that his symptomatology warrants no more than a 20 
percent rating for his lumbar spinal disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237 and 5242.  However, as the 
Veteran's current 40 percent rating has been in effect and 
has remained unchanged since November 1980, it is protected 
under the provisions of 38 C.F.R. § 3.951 (which provides 
that ratings in effect for 20 years are protected from 
reduction).

Considering the DeLuca factors, the Board finds that the 
current 40 percent rating more than adequately compensates 
the appellant for any functional loss due to pain, weakness 
and fatigability.  DeLuca, 8 Vet. App. at 204-7.  In this 
regard, the March 2008 VA examiner noted that joint function 
of the spine was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The spine had normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvatures of the spine.  There was no evidence 
of IVDS.  Although private treatment records reflect that the 
Veteran has had tenderness and soreness across the lumbar 
spine, along with painful motion, the Veteran has had normal 
strength and muscle tone.  Further, as the revised criteria 
provides that disabilities of the spine are rated based on 
limitation of motion with or without symptoms such as pain 
(whether or not it radiates), the Board finds that the DeLuca 
factors do not provide a basis for assignment of any higher 
rating for the Veteran's service-connected lumbar spine 
disability.

As noted above, the VA treatment records and VA examination 
reports show that the Veteran has been diagnosed with myalgia 
of the left foot and sciatic root syndrome, left greater than 
right.  Thus, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that certain neurological 
manifestations are associated with the Veteran's service-
connected lumbar spine disability and warrant the assignment 
of a separate 10 percent rating, and no more, for the left 
lower extremity under the neurological rating criteria.  In 
this regard, the Board notes that generally private treatment 
records have shown sensation in the lower extremities was 
intact to light touch and subjective complaints of numbness 
in all extremities, which was aggravated by movements.  
Following ten PT visits, the Veteran was still complaining of 
left hip pain radiating into the left foot and sometimes pain 
with radiation into the right leg.  At an August 2007 private 
treatment visit, neurological examination was normal and no 
leg swelling was noted.  However, during a December 2004 VA 
examination, sensory function was decreased to pinprick at 
the feet, even though lower extremity motor function and 
reflexes were within normal limits.  The December 2004 VA 
examiner diagnosed the Veteran with sciatic root syndrome, 
left greater than right, and myalgia of the left foot.  On VA 
examination in March 2008, neurological examination of the 
lower extremities revealed motor and sensory functions within 
normal limits.  Even so, the diagnoses included bilateral 
sciatic root syndrome and myalgia of the left foot by 
subjective history and objective examination.

However, the Board finds that a rating in excess of 10 
percent for sciatic root syndrome and myalgia of the left 
lower extremity, associated with the Veteran's service-
connected lumbar spine disability, is not warranted at any 
point during the period under consideration.  The objective 
medical findings show that the Veteran does not have neuritis 
and that, even though he has complained of stabbing pain and 
numbness, clearly no more than mild incomplete paralysis of 
the left lower extremity has been shown during the period 
under consideration, and that only by decreased pinprick on 
examination of the feet in December 2004.  As such the 
overall record does not support the assignment of the next 
higher, or 20 percent, rating under Diagnostic Codes 8520 and 
8720, which requires symptoms approximating moderate 
incomplete paralysis.  See 38 C.F.R. § 4.121a, Diagnostic 
Codes 8520 and 8720.  It logically follows that no higher 
rating under these diagnostic codes is assignable.  Moreover, 
prior to December 2004, neurological symptoms were noted to 
be greater in the left lower extremity than in the right, and 
myalgia has not been diagnosed in the right foot; therefore, 
the Board concludes that the preponderance of the evidence is 
against a separate compensable rating for the right lower 
extremity, based on the overall evidence of record. 

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher ratings on an 
extraschedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the May 2006 SOC).  There has been 
no showing that, during any period under consideration, the 
Veteran's service-connected lumbar spine disability with 
associated neurological complaints, alone, has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned ratings).  During the March 2008 
VA examination, the Veteran reported that his condition had 
not resulted in any incapacitation.  He has not required 
surgery or the use of an assistive device such as a cane.  
And, although he has missed some work due to back pain and 
PT/follow-up visits, such is contemplated by the current 
rating criteria.  There also is no objective evidence that 
his lumbar spine disability has necessitated hospitalization.  
In this case, the primary symptomatology associated with the 
Veteran's lumbar spine disability, pain with radiation, 
tenderness, and some limitation of motion and occasional 
decrease in pinprick on sensory testing, are adequately 
contemplated in the relevant diagnostic codes for rating 
disabilities of the spine and associated neurological 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243; 38 C.F.R. § 4.121a, Diagnostic Codes 8520 and 8720; see 
also 38 C.F.R. §§ 4.40, 4.45.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors as those outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, pursuant to Francisco and 
Hart, the Board concludes that ratings in excess of 10 
percent for sciatic root syndrome and myalgia of the left 
lower extremity and in excess of 40 percent for the Veteran's 
lumbar spine disability with neurological symptoms must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of higher 
ratings during the appeal period, to include staged ratings, 
that doctrine is not for application.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 40 percent for DJD of the lumbosacral 
spine with bilateral sciatic root syndrome and myalgia of the 
left foot is denied.

A 10 percent rating for sciatic root syndrome and myalgia of 
the left lower extremity, associated with service-connected 
lumbar spine disability, is granted, subject to the legal 
authority governing the payment of compensation benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


